Citation Nr: 0427413	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  97-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
(NOD) with respect to a November 1997 rating decision.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected left iliac crest avulsion fracture.

3.  Entitlement to a rating in excess of 20 percent for the 
service connected arthritis of the low back, right hip and 
knees.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service during the post Vietnam Era.

This appeal arises from rating decisions of the Wichita, 
Kansas Regional Office (RO).

By decision of the Board in June 2003, the issue of whether 
the veteran filed a timely notice of disagreement with 
respect to a November 1997 rating decision was denied.  The 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  This case is once again before 
the Board pursuant to a January 2004 order of the Court 
wherein the Board's June 2003 decision was vacated and the 
veteran's appeal was remanded to the Board for 
readjudication.

The issues of whether higher evaluations were warranted for 
the service connected left iliac crest avulsion fracture and 
for arthritis of the low back, right hip and knees; and 
entitlement to TDIU benefits were the subject of a remand 
dated in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2003) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

With regard to the issue of whether a timely NOD had been 
received following the November 1997 rating decision, in the 
January 2004 joint motion submitted by the parties it was 
indicated that the RO had not fulfilled the statutory and 
regulatory requirement that VA must notify the appellant of 
the information and evidence necessary to substantiate the 
claim and the requirement that such notice indicate which 
portion of any such information or evidence is to be provided 
by the appellant and which portion must be provided by VA.  
This case, therefore, must be remanded pursuant to the 
January 2004 order of the Court due to the failure of the RO 
to comply with the provisions of the VCAA.

With regard to the issues of entitlement to a rating in 
excess of 10 percent for the service connected left iliac 
crest avulsion fracture and entitlement to a rating in excess 
of 20 percent for the service connected arthritis of the low 
back, right hip and knees, the Board issued a remand in 
October 2003 detailing additional evidentiary development.  
The RO should accomplish the additional development as 
requested in the prior remand.  In addition, the rating 
criteria pertaining to the spine were revised effective from 
September 26, 2003.  When regulations concerning entitlement 
to a higher rating are changed during the course of an appeal 
(as is the case here), the veteran is entitled to the 
resolution of his claim under the criteria which are to his 
advantage.  The RO must consider the evaluation of the 
veteran's service connected low back disability under both 
the old and new rating criteria.  

With regard to the claim for TDIU benefits, the Court held in 
Holland v. Brown, 6 Vet. App. 443 (1994) that a claim for a 
total disability rating based on individual unemployability 
due to a service-connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his claims for higher evaluations.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all VA 
treatment records from the Topeka VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  With regard to the issues of 
entitlement to a rating in excess of 10 
percent for the service connected left 
iliac crest avulsion fracture and 
entitlement to a rating in excess of 20 
percent for the service connected 
arthritis of the low back, right hip and 
knees, the RO should accomplish the 
evidentiary actions as requested in the 
October 2003 Board remand.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued to 
include consideration of the claim for a 
higher evaluation for the low back under 
the old and new rating criteria and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




